Citation Nr: 1723170	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for chronic allergic rhinitis, previously rated as asthma with chronic allergic rhinitis.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a left ankle disorder.

4. Entitlement to service connection for a right ankle disorder.

5. Entitlement to service connection for a back disorder.

6. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to the service-connected asthma with chronic allergic rhinitis.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 12, 1989, to February 27, 2009. Pursuant to a December 2009 Administrative Decision, the Veteran's period of service from July 12, 1989, to June 12, 2003, was found to be honorable for VA purposes. The period of service from June 13, 2003, to February 27, 2009, was found to be dishonorable (bad conduct) for VA purposes.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction now resides with the RO in Montgomery, Alabama.

In April 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A copy of the transcript is of record.

In May 2014, the Board remanded this matter for additional development and adjudication. As will be discussed further below, pertaining to the issues of entitlement to an initial disability rating in excess of 10 percent for asthma with chronic allergic rhinitis, entitlement to service connection for bilateral hearing loss, entitlement to service connection for a left ankle disorder, and entitlement to service connection for a right ankle disorder, the Board finds that there has been substantial compliance with its remand directives, and the matter is now properly before the Board. However, as to the issue of entitlement to service connection for a back disorder, the Board finds that additional development and adjudication is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2014, the Board also remanded the issues of entitlement to service connection for sleep apnea, to include as due to the secondary service-connected asthma with chronic allergic rhinitis, and entitlement to service connection for a right knee disorder and a left knee disorder. In a March 2016 rating decision, the RO granted the Veteran service connection for a right and left knee disability; and in August 2016, the RO granted the Veteran service connection for sleep apnea, to include as due to the secondary service-connected asthma with chronic allergic rhinitis. Therefore, because the claims have been granted in full, the claims are no longer on appeal.

The Board notes that the August 2016 rating decision granted service connection for sleep apnea and characterized the issue as sleep apnea with asthma, with an evaluation of 50 percent effective February 28, 2009, under DC 6602-6847. The RO, therefore, recharacterized the issue on appeal as chronic allergic rhinitis previously rated as asthma with chronic allergic rhinitis, and continued an evaluation of 10 percent under DC 6512. 

The issues of entitlement to service connection for a back disorder, and entitlement to service connection for GERD, to include as due to the service-connected asthma with chronic allergic rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire initial rating period, the Veteran's chronic allergic rhinitis, previously rated as asthma with chronic allergic rhinitis, has not been manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

2. The Veteran does not have bilateral hearing loss considered to be a disability for VA purposes.

3. The Veteran has not had a diagnosed left ankle disability during the appeal period, or within proximity thereto.

4. The Veteran has not had a diagnosed right ankle disability during the appeal period, or within proximity thereto.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for chronic allergic rhinitis, previously rated as asthma with chronic allergic rhinitis, have not been met or approximated for the entire initial rating period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Code (DC) 6512, 6522, 6602 (2016).

2. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for a left ankle disability are not met. 38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a right ankle disability are not met. 38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in May 2009 and December 2009, prior to the initial unfavorable adjudication. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Pertaining to the issue of entitlement to an increased initial disability rating, the May 2009 and December 2009 letters notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. However, the appeal for increased ratings arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). Private treatment records, VA treatment records, lay statements, military personnel records, and service treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159 (c)(4). In this case, the Veteran was provided with VA examinations in January 2010 (audio and respiratory), April 2015 (audio), and May 2015 (ankles, respiratory). The Board finds the examinations to be adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Specifically pertaining to the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for chronic allergic rhinitis, previously rated as asthma with chronic allergic rhinitis, the Board finds that there is no indication of an overall increase in symptomatology since the last VA examination, with no evidence of an overall worsening. Therefore, the Board finds that the most recent VA examination is adequate, and that the Board has the evidence needed to obtain a complete picture of the Veteran's symptoms and severity.

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.



II. Stegall Compliance

As noted in the Introduction, this matter was remanded by the Board in May 2014. The Board will only discuss the RO's substantial compliance with its remand directives as they relate to the issues decided herein, namely entitlement to an initial disability rating in excess of 10 percent for chronic allergic rhinitis, previously rated as asthma with chronic allergic rhinitis; entitlement to service connection for bilateral hearing loss; entitlement to service connection for a left ankle disorder; and entitlement to service connection for a right ankle disorder.

The May 2014 remand directed the RO to schedule the Veteran for a VA respiratory examination to assist with determining the severity of the Veteran's asthma with chronic allergic rhinitis disability. Accordingly, the Veteran underwent a VA examination in May 2015. The examiner noted a review of the Veteran's claims file, reported the Veteran's asserted medical history and symptomatology, performed all appropriate testing, and appropriately discussed the disability's functional impact. Thus, the Board finds that there has been substantial compliance with its remand directive.

In its May 2014 remand, the Board also directed the RO to schedule the Veteran for a VA audiology examination. Accordingly, the Veteran underwent a VA examination in April 2015. The Board finds that the examiner noted a review of the Veteran's claims file, reported the Veteran's asserted military and medical history, noted the Veteran's asserted symptomatology, and performed all appropriate testing. As to the issue of service connection for bilateral hearing loss, the Board finds that there has been substantial compliance with its remand directive.

Additionally, in its May 2014 remand, the Board directed the RO to schedule the Veteran for a VA examination of his bilateral ankles. Accordingly, the Veteran underwent a VA examination in May 2015. Once again, the Board finds that the examiner noted a review of the Veteran's claims file, reported the Veteran's asserted military and medical history, noted the Veteran's asserted symptomatology, and performed all appropriate testing, to include diagnostic testing. Thus, as to the issue of service connection for a bilateral ankle disability, the Board finds that there has been substantial compliance with its remand directive.

Last, the Board notes that the RO provided the Veteran with a Supplemental Statement of the Case (SSOC) in March 2016 and August 2016.

The Board finds that there has been substantial compliance with its prior Remand directives, and these matters are now properly before the Board for adjudication. See Stegall, 11 Vet. App. at 271.

III. Initial Disability Rating in Excess of 10 Percent for Chronic Allergic Rhinitis, Previously Rated as Asthma with Chronic Allergic Rhinitis 

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require review of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted. Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

In this case, for the entire rating period from February 28, 2009 (day after service), asthma with chronic allergic rhinitis is rated at 10 percent under 38 C.F.R. § 4.97, DC 6512., for frontal, chronic sinusitis. The Veteran's chronic asthma with chronic allergic rhinitis was previously rated as under DC 6522, at 10 percent. However, as noted in the Introduction, in an August 2016 rating decision, the RO granted service connection for sleep apnea with asthma, with an evaluation of 50 percent effective February 28, 2009, under DC 6602-6847. The RO, therefore, recharacterized the issue on appeal as chronic allergic rhinitis previously rated as asthma with chronic allergic rhinitis under DC 6512, and continued an evaluation of 10 percent. 

As a preliminary matter, the Board notes that the Veteran is rated at 50 percent under DC 6602-6847 for sleep apnea with asthma. In the assignment of a DC, hyphenated DCs may be used. Injuries generally will be represented by the number assigned to the residual condition on the basis of which rating is determined. Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last. See 38 C.F.R. § 4.27 (2016). DC 6847 evaluates sleep apnea, and under DC 6847, an evaluation of 50 percent requires the use of a breathing assistance device, such as a CPAP machine, and a rating of 100 percent is warranted where sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires a tracheotomy. Under 38 C.F.R. § 4.96 , "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other." The regulatory language continues that, in instances where there are two disabilities falling under the foregoing restriction, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation." 38 C.F.R. § 4.96 (a) (emphasis added). Thus, the 50 percent rating for sleep apnea with asthma is assigned as a result of the sleep apnea disability rating, as the predominant disability, and is not currently on appeal before the Board. 

Instead, the issue on appeal before the Board includes entitlement to an initial disability rating in excess of 10 percent for asthma with chronic allergic rhinitis, previously rated as asthma with chronic allergic rhinitis. While the RO recharacterized the issue, the Board may consider whether a higher rating may be available under all applicable diagnostic codes, including asthma.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016). Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2016). However, the Board finds that this is not pyramiding because it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In its analysis, the Board applies all applicable diagnostic codes, to include DCs, 6512, 6602, and 6522. DC 6512 evaluates sinusitis, frontal, chronic. Under DC 6512 an 10 evaluation is assigned where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent evaluation is assigned where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. The Schedule defines an incapacitating episode as one that requires physician-prescribed bed rest and treatment by a physician.

Under DC 6602, bronchial asthma, a 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted , or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy. Under DC 6602, a 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. See 38 C.F.R. § 4.97, DC 6602.

Last, DC 6522 evaluates allergic rhinitis. Under DC 6522, a 10 percent evaluation for rhinitis contemplates allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.94, DC 6522. A 30 percent evaluation is assigned for allergic or vasomotor rhinitis with polyps. 38 C.F.R. § 4.94, DC 6522. A polyp is "an abnormal protruding growth from a mucous membrane." Dorland's Illustrated Medical Dictionary, 1514 (31st ed. 2007).

After a review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that an initial rating in excess of 10 percent is warranted for the service-connected chronic allergic rhinitis, previously rated as asthma with chronic allergic rhinitis for the entire rating period. 

Considering the medical history of the Veteran's condition, pursuant to 38 C.F.R. §§ 4.1 and 4.2, VA treatment records indicate in-service and post-service treatment of the Veteran's asthma with rhinitis. Private treatment records from May 2002 indicate asthma with allergic symptoms. The private treatment records also indicate a diagnosis of chronic severe perennial seasonal allergic rhinitis, recurrent sinusitis, and moderate persistent asthma with allergic and non-allergic triggers. 

Service treatment records from May 2002, September 2002, January 2003, August 2003 indicate that the Veteran is being seen by Dr. K. for his asthma and allergy symptoms. In August 2003, the Veteran reported taking Advair daily. An August 2003 examination in-service concluded that the FVC is 80 percent, which indicates mild restrictive disease.

Post-service, the Veteran underwent a VA examination in January 2010. The Veteran reported experiencing allergy symptoms and shortness of breath. The examination report indicates that initial spirometry found moderate restrictive process, but that there was improvement with Albuterol. The examiner reported that the Veteran was treated in service for chronic severe perennial and seasonal allergic rhinitis with allergen immunotherapy injections for about two years, with Advair, singular for asthma. At the time of the examination, the Veteran had not had medications for about a year, and that he was using an albuterol inhaler only on an as needed basis. The Veteran reported taking Allegra or Zyrtec for allergies. Moreover, the Veteran reported dyspnea with moderate exertion.

The January 2010 examination report includes results of pulmonary function testing. The examiner concluded that such testing indicated "[n]o airway obstruction although FEV-1/FVC ratio is less than predicted for age, spirometry markedly improved with acute bronchodilator testing, moderate restrictive ventilator defect, DLCO is normal."

A March 2011 private treatment record notes complaints of asthma, but states that the Veteran denied experiencing shortness of breath, wheezing, recurrent bronchitis, or emphysema.

At the April 2013 hearing, the Veteran testified that he believes his asthma has worsened and that it affects his work because he has to always carry his inhaler with him. Although the Veteran testified that he uses his inhaler once or twice a day, he also explained that his asthma condition generally affects his sleeping, and that he does not experience asthma attacks but uses the inhaler after a while. The day of the hearing, the Veteran noted that the inhaler was not on him, but was in his car.

The Veteran underwent a VA examination in May 2015. The examiner reviewed the Veteran's claims file, examined the Veteran in-person, and conducted any appropriate testing. The examination report indicates that the Veteran reports wheezing and shortness of breath, and use of inhaler three to four times a week. The examiner found a diagnosis of asthma, with the Veteran's asthma requiring the use of intermittent inhalational bronchodilator therapy. The examination report indicates that the Veteran's condition does not require the use of oral or parenteral corticosteroid medications, and does not require the use of oral bronchodilators or antibiotics. Additionally, the Veteran's condition does not require outpatient oxygen therapy. The examination report also notes that the Veteran has not had any asthma attacks with episodes of respiratory failure in the past 12 months, and the Veteran has not had any physician visits for required care of exacerbations. 

The Veteran underwent pulmonary function testing which resulted in FEV-1/FVC pre-bronchodilator at 77 percent, and FEV-1/FVC post-bronchodilator at 73 percent. The examination report indicates that the test result that most accurately reflects the Veteran's level of disability is the FEV-1/FVC. The Veteran's functional impact was noted to be that he is unable to do work that requires working in extreme heat or cold, in environments with dust, pollen, or chemical substances.

Given the medical evidence of record, the Board does not find that a rating in excess of 30 percent is warranted. 

The Board has considered whether a higher rating is warranted under DC 6512, sinusitis, frontal, chronic. However, a 30 percent evaluation is assigned where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, purulent discharge or crusting. The Schedule defines an incapacitating episode as one that requires physician-prescribed bed rest and treatment by a physician. The evidence in this case is silent for any incapacitating episodes, and the record does not note more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, purulent discharge or crusting.

Applying DC 6602, bronchial asthma, the Board does not find that a higher evaluation of 30 percent is warranted. Under DC 6602, a 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. In this case, the Veteran's pulmonary function testing did not result in FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent. At the May 2015 VA examination, the Veteran's FEV-1/FVC measured 77 percent pre-bronchodilator and 73 percent post-bronchodilator, both of which do not warrant a 30 percent rating. Additionally, the record reflects that the Veteran's condition does not require the use of daily inhalation or oral bronchodilator therapy or inhalational anti-inflammatory medication. Although the Veteran at the April 2013 hearing testified as to the daily use of an inhaler, the Board finds this is inconsistent with the medical evidence of record. While the Veteran asserts that he uses his inhaler once or twice a day, the Veteran also testified that he does not experience asthma attacks and uses the inhaler after not using it for a while. See April 2013 Hearing Transcript. However, the January 2010 VA examination reports that the Veteran was using an albuterol inhaler only on an as needed basis. Similarly, the May 2015 VA examination report notes use of inhaler three to four times a week. Therefore, although the Veteran asserts daily use of his inhaler, the medical evidence of record has consistently indicated intermittent of an inhaler and has reported that the Veteran's condition requires him to use of an inhaler as needed. Thus, the Board finds that the probative medical evidence of record outweighs the Veteran's assertions; and finds that an increased rating in excess of 10 percent is not warranted under DC 6602.

Last, applying DC 6522, the Board does not find that a higher evaluation of 30 percent is warranted. Again, a 30 percent evaluation is assigned for allergic or vasomotor rhinitis with polyps, with a polyp defined as "an abnormal protruding growth from a mucous membrane." Dorland's Illustrated Medical Dictionary, 1514 (31st ed. 2007); 38 C.F.R. § 4.94, DC 6522. In this case, there is no medical evidence of record, or any other indication, of polyps. Thus, the Board finds that an increased rating in excess of 10 percent is not warranted under DC 6522.

At no point during the appeal period have the criteria for a rating greater than 10 percent been met or approximated for the service-connected chronic allergic rhinitis, previously rated as asthma with chronic allergic rhinitis. The Board has considered the applicability of the benefit of the doubt doctrine. However, because the preponderance of the evidence is against a finding that a rating greater than 10 percent is warranted, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107 (b).

IV. Extraschedular Analysis

Finally, the Board has considered whether the Veteran is entitled to a compensable rating on an extraschedular basis. Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected asthma with chronic allergic rhinitis is inadequate. A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology. Specifically, the schedular criteria contemplates the Veteran's reported symptoms of wheezing, shortness of breath, and use of an inhaler. The schedular criteria adequately addresses the Veteran's symptoms of shortness of breath, as contemplated by the criteria regarding the FEV-1 and FEV-1/FVC breathing test results, and adequately addresses the Veteran's use of an inhaler. In short, the evidence does not show the existence of any unusual or exceptional symptoms that are not addressed by the rating criteria. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Additionally, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. To the extent that the Veteran asserts GERD in relation to his asthma, GERD is currently not service connected and, therefore, does not require a further discussion. As to the Veteran's service-connected sleep apnea with asthma, such has been rated separately and is adequately captured by the schedular ratings. Moreover, in this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran has not asserted unemployability as a result of his service-connected disabilities. As such, the Board finds that Rice is inapplicable in this case.

Therefore, in light of the foregoing, the Board once again concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected chronic allergic rhinitis, previously rated as asthma with chronic allergic rhinitis is not warranted. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on schedular and extraschedular bases. 38 C.F.R. § 4.3.

V. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014). Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).


A. Bilateral Hearing Loss

With specific regard to service connection claims for hearing loss, VA regulations stipulate that hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted. The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley v. Brown, 5 Vet. App. 155 (1993). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is experiencing hearing loss as a result of his service. At the April 2013 hearing, the Veteran testified that he was around loud noises on ship and the he was issued hearing protection. At the January 2010 VA examination the Veteran reported that he was around a lot of industrial washers and near the engine room while onboard ships as a member of the Navy supply department. At the April 2013 hearing, the Veteran explained that he was exposed to loud noises for about 25 or 30 hours a week, out of 40. The Veteran also explained that his hearing loss causes him to miss what people are saying and that it requires others around him to talk loudly. At the June 2015 VA examination, the Veteran reported that he experienced occupational noise exposure in production for one year with the use of ear protection, and that he has been working on assembly from 2012 to present with the use of ear protection.

Medical evidence of record includes service treatment records and VA examinations. The record includes the results of several audiograms, many of which were conducted while in service. Service treatment records are silent for any complaints or diagnosis of hearing loss. In fact, as will be discussed below, all the evidence of record shows that the Veteran does not have a current diagnosis or finding of bilateral hearing loss as defined for VA purposes. 

The Veteran was afforded a VA audiological examination in January 2010. The examiner reviewed the Veteran's claims file, interviewed the Veteran in-person, and noted the Veteran's medical and military history. The Veteran underwent an audiogram. Puretone thresholds in decibels measured as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
5
10
RIGHT
5
10
10
5
10

Speech recognition scores for the Maryland CNC Test measured 100% for the right and left ears. The examiner found that the "[t]est results indicate hearing within normal limits bilaterally." The examiner explained that the Veteran's "hearing was within normal limits at the time of discharge in 1999 and is within normal limits today. He currently does not experience difficulty hearing."

The Veteran was afforded an additional VA audiological examination in April 2015. Again, the examiner reviewed the Veteran's claims file, interviewed the Veteran in-person, and noted the Veteran's medical and military history. The Veteran underwent an audiogram Puretone thresholds in decibels measured as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
10
20
RIGHT
5
10
10
5
15
Speech recognition scores for the Maryland CNC Test measured 100% for the right ear and 96% for the left ear. The examiner concluded that the Veteran's hearing in the left and right ears are normal

Given the medical evidence of record, to include audiological examinations found in VA examinations, the Board finds that the Veteran's bilateral hearing loss has not reached the level of disability for VA purposes outlined in 38 C.F.R. § 3.385. His auditory threshold results for the relevant frequencies have consistently measured less than 40 decibels, the thresholds for at least three of the relevant frequencies have consistently measured less than 26 decibels, and the speech recognition scores for the Maryland CNC Test have consistently measured not less than 94 percent. Id.

As none of the criteria delineated in 38 C.F.R. § 3.385 have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes. See 38 C.F.R. § 3.385. 

The Board also notes that the record does not contain any audiometric evidence of a bilateral ear hearing loss disability at any point during the appeal. As such, the Veteran does not have a current disability under the law, and as a result, service connection for a bilateral hearing loss disability cannot be granted. Brammer, 3 Vet. App. at 223.

Further, as there is no current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted. See 38 C.F.R. §§ 3.307, 3.309; Brammer, 3 Vet. App. 223; Walker, 708 F.3d 1331. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Right and Left Ankle Disorders

The Veteran contends that his left and right ankle pain are the result of the constant wear and tear of the ship and carrying equipment while onboard. See April 2013 Hearing Transcript. Additionally, the Veteran reports that his twisted his right ankle a few years ago while in the military and that he experiences sharp shooting bilateral ankle pain, with his right ankle being worse than his left. See May 2015 VA examination.

Service treatment record dated July 1989 notes left ankle pain. The Veteran's service treatment records are otherwise silent for any ankle condition or pain. Service treatment records include an August 1988, November 1989, August 1993, June 1994, and March 1995 report of medical history, which are all silent for any ankle condition or pain. Service treatment records also include examinations dated August 1993, June 1994, September 1999, June 2005, which indicate a clinical evaluation of his lower extremities to be normal. 

The Veteran was afforded a VA examination of his bilateral ankles in May 2015. The examiner reviewed the Veteran's claims file, interviewed and examined the Veteran in person, and reported the Veteran's medical and military history. The examiner noted the Veteran's bilateral ankle pain, but did not find a specific diagnosis. The examiner reported flare-ups and performed appropriate range of motion testing. The examiner found abnormal or outside of normal range of motion of the right and left ankles, with the range of motion itself not contributing to a functional loss. As to bilateral ankles, the examiner reported no pain noted on examination or with weight bearing. Upon repetitive use testing, the Veteran was able to perform repetitive use testing on both the left and right ankles, with no additional functional loss or range motion. The examination report further indicates normal strength of the left and right ankles. No ankylosis was found in left and right ankles. 

The VA examiner also noted diagnostic testing with imaging studies of the bilateral ankles, and determined no findings of degenerative or traumatic arthritis with no other significant diagnostic test findings or results. The diagnostic testing impression is noted to be "[a]nkle mortise is intact on both sides. No fractures or dislocation or any significant joint space narrowing/ degenerative changes are evident. No bony erosions are noted. Soft tissues are unremarkable." Therefore, the examiner concluded that the "Veteran's x-rays did not show any abnormalities of the ankle."

Given its review of the record, the Board finds that the claim of service connection for a bilateral ankle disability must denied. The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. 

Here, the more probative evidence establishes that the Veteran does not have current bilateral ankle disability. The Board is aware of the Veteran's assertions as to bilateral ankle pain and the documentation of bilateral ankle pain and abnormal or outside of normal range of motion of the bilateral ankles in the May 2015 VA examination. However, service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). Here, the pain is not attributed to any underlying pathology, as the record is silent to any current diagnosis of the bilateral ankles. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. at 225 (1992). 

The Board notes that the Veteran is competent to state that he experiences pain in his bilateral ankles. However, the Veteran is a lay person and is not shown to be competent to establish that he has current disability thereof. In this case, the Veteran is not competent to diagnose any bilateral ankle disability. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a bilateral ankle disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).



ORDER

Entitlement to an initial disability rating in excess of 10 percent for chronic allergic rhinitis, previously rated as asthma with chronic allergic rhinitis, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a right ankle disorder is denied.


	REMAND	

Upon review of the record, the Board finds that the issues of entitlement to service connection for a back disorder and entitlement to service connection for GERD, to include as due to the service-connected asthma with chronic allergic rhinitis, must be remanded in order to satisfy VA's duties to notify and assist. The issues will be discussed separately below.

I. Entitlement to Service Connection for a Back Disorder

The Veteran contends that his back disorder is due to an in-service motor vehicle accident in 2004. See April 2013 Hearing Transcript; see also April 2013 Correspondence. Service treatment records note back pain in April 2004, April 2005, and May 2006. 

In a December 2009 Administrative Decision, the RO determined that the Veteran's discharge for the period of service from June 13, 2003 to February 27, 2009 was under dishonorable conditions (bad conduct) for VA purposes, and was a bar to benefits. Thus, at this time, service connection for the claim of entitlement to service connection for a back disorder is precluded. See generally 38 C.F.R. § 3.12 (2013). However, the Veteran contends that his back injury was during his honorable service, and has submitted a copy of an honorable discharge certificate showing a date of May 2007. See April 2013 Correspondence.

As noted in the Introduction, the Board remanded this matter in May 2014. The Board specifically directed the RO to adjudicate the issue of whether the Veteran's character discharge from his second period of service, June 13, 2003 to February 27, 2009, is a bar to VA benefits. The RO was also directed to provide the Veteran with the decision and his appellate rights. Although of record is March 2015 deferred rating decision, which notes a finding that the Administrative Decision from December 2009 is correct, the record does not include an adjudication of the issue, does not include a notification of the decision to the Veteran, and does not include a notification of the Veteran's appellate rights. Additionally, while the March 2016 SSOC includes a notification that the prior character of discharge determination was correct, the RO did not address the Veteran's assertions and submitted certificate of honorable discharge, and the SSOC did not notify the Veteran of his appellate rights. Therefore, the Board does not find that there has been substantial compliance with its prior remand directives, and the matter must be remanded once again. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

II. Entitlement to Service Connection for GERD, to Include as Due to the Service-Connected Asthma with Chronic Allergic Rhinitis

In the May 2014 remand, the Board referred the issue of entitlement to service connection for GERD, to include as due to the service-connected asthma with chronic allergic rhinitis, to the AOJ for adjudication. Accordingly, in August 2016 the RO issued a rating decision denying the claim. In October 2016 the Veteran submitted a Notice of Disagreement (NOD). However, the RO has not yet issued an SOC addressing the issue. Therefore, the Board must remand this issue for the RO to issue an SOC and to provide the Appellant and his representative an opportunity to perfect an appeal. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of whether the Veteran's character of discharge from his second period of service, June 13, 2003 to February 27, 2009, is a bar to VA benefits. Issue a decision specifically on the issue of character of discharge for the Veteran's second period of service. The Veteran must be provided with the decision and his appellate rights.

2. Thereafter, develop the claim of entitlement to service connection for a back disorder as deemed necessary, and readjudicate the issue of service connection for a back disorder.

3. Upon completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue in light of all of the evidence of record. If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate SSOC, and should afford them the appropriate time period for response.

4. Pertaining to the issue of entitlement to GERD, to include as due to the service-connected asthma with chronic allergic rhinitis, evaluate the evidence of record, and issue an SOC. The Appellant is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter. 38 C.F.R. § 20.302 (b) (2016).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


